Order entered September 9, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00801-CV

                   CHRISTY WASHINGTON WALKER, M.D., Appellant

                                                V.

                                AMANDA ONUGHA, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-06365-2018

                                            ORDER
        Before the Court is appellee’s September 4, 2019 opposed motion for leave to file her

responsive brief. Attached as an exhibit to the motion is the brief.

       We GRANT the motion and ORDER appellee to file her responsive brief no later than

September 13, 2019.

                                                       /s/   BILL WHITEHILL
                                                             JUSTICE